Title: 25th.
From: Adams, John Quincy
To: 


       Very pleasant, all day. A curious Event happened, at the last Assembly: a misfortune befel one of the Ladies; and a few days after, an scandalous Advertisement, was fastened upon a sign post. I have as yet heard no more, but I much suspect it will be attended in the End with some disagreeable Circumstances. Some persons can be taught prudence and Caution only by bitter experience. We expected Mr. Allen, with the Ladies back this Night, but yesterdays storm, probably prevented them. Mr. Thaxter was here, about an hour in the Evening.
      